              Case 3:18-cv-00535-JSC Document 97 Filed 01/15/19 Page 1 of 4



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   ALEX G. TSE
 3 Acting United States Attorney

 4 CARLOTTA P. WELLS
   Assistant Branch Director
 5 Civil Division

 6 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   P.O. Box No. 883, Ben Franklin Station
 9 Washington, DC 20044
   Tel: (202) 532-4252
10 Fax: (202) 616-8470
   E-mail: benjamin.takemoto@usdoj.gov
11
   Attorneys for Defendants
12
                             UNITED STATES DISTRICT COURT FOR THE
13                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
14

15
     SURVJUSTICE, INC.,
16   EQUAL RIGHTS ADVOCATES, and
17   VICTIM RIGHTS LAW CENTER,

18                           Plaintiffs,

19           v.                                        Case No. 18-cv-0535-JSC
20                                                     DEFENDANTS’ ADMINISTRATIVE
     ELISABETH D. DEVOS,                               MOTION TO STAY CASE;
21   in her official capacity as Secretary of          [PROPOSED ORDER]
     Education,
22   KENNETH L. MARCUS,
     in his official capacity as Assistant Secretary
23   for Civil Rights, and
24   U.S. DEPARTMENT OF EDUCATION,

25                           Defendants.

26

27

28

        SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Defendants’ Administrative Motion to Stay
               Case 3:18-cv-00535-JSC Document 97 Filed 01/15/19 Page 2 of 4



 1           Pursuant to Civil Local Rule 7-11, the United States of America hereby files an administrative

 2 motion for a stay of the deadline to file a reply in support of Defendants’ motion to dismiss the second

 3 amended complaint and of the hearing on Defendants’ motion to dismiss the second amended complaint,

 4 currently scheduled on February 14, 2019, in the above-captioned case.

 5           At the end of the day on December 21, 2018, the appropriations act that had been funding the

 6 Department of Justice expired and appropriations to the Department lapsed. The Department does not

 7 know when funding will be restored by Congress.

 8           Absent an appropriation, Department of Justice attorneys are prohibited from working, even on a

 9 voluntary basis, except in very limited circumstances, including “emergencies involving the safety of
10 human life or the protection of property.” 31 U.S.C. § 1342.

11           On November 8, 2018, the Court ordered that Defendants’ reply in support of their motion to

12 dismiss the second amended complaint is due on February 1, 2019 and that a hearing on the motion would

13 be on February 14, 2019. ECF No. 88. Undersigned counsel for the Department of Justice therefore

14 requests a stay of the deadline to file a reply in support of Defendants motion to dismiss the second

15 amended complaint and of the February 14, 2019 hearing until Congress has restored appropriations to

16 the Department.

17           If the Court grants a stay, counsel for Defendants will notify the Court as soon as Congress has

18 appropriated funds for the Department. The Government requests that, at that point, all current deadlines

19 for the parties be extended commensurate with the duration of the lapse in appropriations.

20           Opposing counsel has indicated that they would agree to a stay until January 29, 2019 or until

21 Congress has restored appropriations to the Department, whichever is earlier. However, they would

22 oppose a stay of any greater length. Should the shutdown last until January 29, 2019, opposing counsel

23 proposes that the parties file a joint status report on that date. They also propose that the parties file revised

24 dates for the hearing on Defendants’ motion to dismiss the second amended complaint within three days

25 of the government reopening.

26

27

28

         SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Defendants’ Administrative Motion to Stay
                                                      1
              Case 3:18-cv-00535-JSC Document 97 Filed 01/15/19 Page 3 of 4



 1          Therefore, although we greatly regret any disruption caused to the Court and the other litigants,

 2 the Government hereby requests a stay of the deadline to file a reply in support of Defendants’ motion to

 3 dismiss the second amended complaint and of the February 14, 2019 hearing in this case until Department

 4 of Justice attorneys are permitted to resume their usual civil litigation functions.

 5

 6   Dated: January 15, 2019                            Respectfully Submitted,

 7                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
 8

 9                                                      ALEX G. TSE
                                                        Acting United States Attorney
10
                                                        CARLOTTA P. WELLS
11                                                      Assistant Branch Director
                                                        Civil Division
12

13                                                      /s/ Benjamin T. Takemoto
                                                        STEVEN A. MYERS
14                                                      (NY Bar # 4823043)
                                                        BENJAMIN T. TAKEMOTO
15                                                      (CA Bar # 308075)
                                                        Trial Attorneys
16
                                                        United States Department of Justice
17                                                      Civil Division, Federal Programs Branch
                                                        P.O. Box No. 883, Ben Franklin Station
18                                                      Washington, DC 20044
                                                        Tel: (202) 532-4252
19                                                      Fax: (202) 616-8470
20                                                      E-mail: benjamin.takemoto@usdoj.gov

21                                                      Attorneys for Defendants

22

23

24

25

26

27

28

        SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Defendants’ Administrative Motion to Stay
                                                     2
            Case 3:18-cv-00535-JSC Document 97 Filed 01/15/19 Page 4 of 4



 1                                          [PROPOSED] ORDER

 2        In light of the current lapse in appropriations affecting the Department of Justice, IT IS HEREBY

 3 ORDERED that:

 4    1. The deadline to file a reply in support of Defendants’ motion to dismiss the second amended

 5        complaint is STAYED until after the partial shutdown of the federal government has ended and

 6        appropriations to the Departments of Justice has been restored. Defendants’ reply in support of

 7        their motion to dismiss the second amended complaint shall be due fourteen days after the first

 8        date that the relevant appropriations have been restored and the partial shutdown ends.

 9    2. The February 14, 2019 hearing on Defendants’ motion to dismiss the second amended complaint

10        is vacated. Within three days after the relevant appropriations are restored, the parties are ordered

11        to schedule a new hearing date.

12        IT IS SO ORDERED.

13

14 Dated: __________________________                    __________________________________
                                                        JACQUELINE SCOTT CORLEY
15
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

       SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC, Defendants’ Administrative Motion to Stay
                                                    3
